[NOT FOR PUBLICATION - NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                      For the First Circuit

No. 01-1519

                    RANDALL PATTERSON, ET AL.,

                      Plaintiffs, Appellants,

                                v.

              OMNIPOINT COMMUNICATIONS, INC., ET AL.,

                      Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Joseph L. Tauro, U.S. District Judge]


                              Before

                        Boudin, Chief Judge,

                  Rosenn,* Senior Circuit Judge,

                     and Lipez, Circuit Judge.



     Edward J. Collins for appellants.
     Kenneth Ira Spigle for appellees Tower Ventures, Inc.,
Omnipoint Communications, Inc., and Omnipoint Communications MB
Operations, LLC.
     Barbara J. Saint André and Kopelman and Paige, P.C. on brief
for appellees Planning Board of the Town of Scituate and its
individual members.



     *Of the Third Circuit, sitting by designation.
                                  December 12, 2001


           Per Curiam.        In this case, a number of residents of the

towns of Scituate and Cohasset, Massachusetts, have brought suit

in federal district court against Omnipoint Communications, Inc.

and related entities and the Scituate Planning Board.                         The aim

is to nullify a permit for a cellular telephone relay tower.

The    permit    was    previously        granted       pursuant    to   a    judicial

settlement      reached      in    an    action    by   Omnipoint    against     town

authorities under the Telecommunications Act of 1996 (TCA), 47

U.S.C. § 332 (1994 & Supp. II 1996).

           The thrust of the present suit is that the permit

violates state law in various respects, both substantive and

procedural.      (There are boilerplate references to the federal

Constitution in the complaint but the district court said that

they   were     undeveloped        and    appellants'      brief    in   this   court

similarly contains no developed constitutional argument.)                          The

district court dismissed the complaint on the ground that it

constituted an impermissible collateral attack on the prior

federal judgment mandating the permit.                    Patterson v. Omnipoint

Communications, Inc., 122 F. Supp. 2d 222, 226 (D. Mass. 2000).

           Appellants' professed basis for jurisdiction in the

district   court       was   solely      the     TCA,   but   the   only     seemingly

                                           -2-
pertinent      provision    allows   a   suit   against    state      or   local

government action that is "inconsistent" with TCA provisions.

The district court thought that jurisdiction might yet be proper

insofar   as    the   complaint,     although   addressed       to   state   law

violations, itself implicated a substantial question of federal

law, presumably the preemptive authority of the TCA.                 Brehmer v.

Planning Bd. of Town of Wellfleet, 238 F.3d 117, 119 (1st Cir.

2001).

            However this may be, the only relief sought was plainly

beyond the authority of the district court.                A prior federal

decree commanded the issuance of the permit; a suit to enjoin

the local board from carrying through with the prior decree was

nothing more than a collateral attack on the decree.                   Brehmer

itself rejected just such an attack, 238 F.3d at 121, and

Brehmer is not only persuasive but is binding on the panel.

United States v. Lewko, 269 F.3d 64, 66 (1st Cir. 2001).

            Appellants say that it is unfair for them to have no

opportunity to contest a decree to which they were not parties.

But   assuming    that     they   satisfied   standing    and    intervention

requirements--issues on which we take no position--they were

free to seek to participate at the time that the original decree

was approved.     And, in the unlikely event that nothing was known




                                      -3-
of the proposal for the tower and ensuing litigation, a timely

motion to reopen the decree could have been made.

         The district court's dismissal is affirmed.




                             -4-